iii   of   NiandamLiS   i)ismisscd, ()pinion issued November 14, 2012




                                                   In The
                                         uurt uf \ppra1
                                Fift1! Iiitrirt uf Eixa at at1as
                                            No. 05-12-01508-CV


                                IN RE LESLIE EARL VOLLMER, Relator


                    Original Proceeding from the Criminal District Court No. 1
                                      Dallas County, Texas
                               Trial Court Cause No. F07-73954-H


                                   MEMORANDUM OPINION
                                 Before Justices Bridges, Lang. and Fillmore
                                         Opinion by Justice Bridges

         Before the Court is relator’s petition for writ of mandamus naming the district clerk. Gary

Fitzsimmons, as respondent. The facts and issues are well known to the parties, so we need not

recount them herein. This Court does not have mandamus jurisdiction over the district clerk. See

TEN. (by T      CoDE ANN.   §   22.221 (West 2004). Accordingly. we DISMISS relator’s petition for a

writ of mandamus for want ofjurisdiction.




                                                                   •




                                                        DAVID L. BRIDGES
                                                        JUSTICE

121 508F.P05